                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                   UNITED STATES DISTRICT COURT                                          May 04, 2021
                                    SOUTHERN DISTRICT OF TEXAS                                        Nathan Ochsner, Clerk
                                      BROWNSVILLE DIVISION

GUADALUPE SAN MIGUEL-LIMON,                               §
                                                          §
         Petitioner,                                      §
                                                          §
VS.                                                       §   CIVIL ACTION NO. 1:21-CV-011
                                                          §   CRIM. ACTION NO. 1:15-CR-177-1
UNITED STATES OF AMERICA,                                 §
                                                          §
         Respondent.                                      §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        Petitioner Guadalupe San Miguel-Limon filed a motion to vacate, set aside, or correct his

sentence pursuant to 42 U.S.C. § 2255. (Motion, Doc. 1) San Miguel-Limon primarily argues that

the sentencing court improperly assessed a 16-level enhancement for a crime of violence.

        The Magistrate Judge issued a Report and Recommendation (Doc. 8) recommending that

the Motion be dismissed as untimely filed, or alternatively, denied as meritless. San Miguel-

Limon timely filed objections. (Doc. 15)

         The Court has conducted a de novo review of the record and the applicable law. In his

objections to the Report and Recommendation, San Miguel-Limon raises arguments that he

presented in his Motion and that the Report and Recommendation ably and correctly addresses.

He raises no objections that demonstrates any error in the analysis contained within the Report

and Recommendation.1

        Accordingly, the Court OVERRULES San Miguel-Limon’s objections and ADOPTS the

Report and Recommendation (Doc. 8). It is:

        ORDERED that Guadalupe San Miguel’s Motion Pursuant to 28 U.S.C. § 2255 (Doc. 1) is

DISMISSED as untimely filed or, alternatively, DENIED AS MERITLESS.



1 Contrary to the statement in the Report and Recommendation, San Miguel-Limon did file objections to the
Presentence Report and Recommendation. (See Case No. 1:15-CR-00177, CM/ECF Doc. 13) The sentencing court
overruled the objections. (See Case No. 1:15-CR-00177, Minute Entry for Aug. 24, 2015) This minor factual discrepancy
does not affect the legal analysis within the Report and Recommendation.
1/2
          A petitioner may receive a Certificate of Appealability only if he makes a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537

U.S. 322, 336 (2003). To satisfy this standard, a petitioner must demonstrate that jurists of

reason could disagree with the court’s resolution of his constitutional claims or that jurists could

conclude that the issues presented are adequate to deserve encouragement to proceed further.

Miller-El, 537 U.S. at 327; Moreno v. Dretke, 450 F.3d 158, 163 (5th Cir. 2006). A district court

may sua sponte rule on a Certificate of Appealability, because the court that denies relief to a

petitioner is in the best position to determine whether the petitioner has made a substantial

showing of a denial of a constitutional right on the issues before the court. Alexander v. Johnson,

211 F.3d 895, 898 (5th Cir. 2000).

          After reviewing San Miguel-Limon’s Section 2255 motion and the applicable Fifth Circuit

precedent, the Court is confident that no outstanding issue would be debatable among jurists of

reason.     Although San Miguel-Limon’s Motion raises issues that the Court has carefully

considered, he fails to make a “substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Accordingly, a Certificate of Appealability is DENIED.

          In addition, San Miguel-Limon notes that his address will change in May 2021 due to his

release. (Doc. 15) Accordingly, it is:

          ORDERED that the Clerk of Court send an additional copy of this Order to Guadalupe

San Miguel-Limon at 6250 Sioux, Brownsville, Texas 78521.

          The Clerk of Court is directed to close this matter.

          Signed on May 4, 2021.

                                                     ____________________________
                                                     Fernando Rodriguez, Jr.
                                                     United States District Judge




2/2
